UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                               No. 03-4444
JULIAN SANDERS,
               Defendant-Appellant.
                                       
           Appeal from the United States District Court
          for the District of South Carolina, at Florence.
                Cameron M. Currie, District Judge.
                             (CR-94-84)

                   Submitted: November 7, 2003

                      Decided: December 15, 2003

     Before WILKINSON, MOTZ, and KING, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                             COUNSEL

William F. Nettles, IV, Assistant Federal Public Defender, Florence,
South Carolina, for Appellant. Alfred William Walker Bethea, Jr.,
Assistant United States Attorney, Florence, South Carolina, for
Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
2                     UNITED STATES v. SANDERS
                              OPINION

PER CURIAM:

   Julian Sanders appeals the district court’s judgment revoking his
term of supervised release and sentencing him to fifty-seven months’
imprisonment.* Sanders’s attorney has filed a brief in accordance
with Anders v. California, 386 U.S. 738 (1967). Although counsel
states that there are no meritorious issues for appeal, he argues that
the district court abused its discretion by revoking Sanders’s term of
supervised release based on insufficient evidence. The Government
elected not to file a formal brief, and Sanders filed a pro se supple-
mental brief. In accordance with Anders, we have considered the
briefs and examined the entire record for meritorious issues. Finding
no error, we affirm.

   The relevant facts from which this appeal arises are as follows. In
the early morning hours of February 1, 2003, Sanders entered the resi-
dence of his former girlfriend and mother of his child, Melissa Din-
gle. Also present were Dingle’s two children, who were asleep, and
Alex Dewayne Phillips, a friend. Dingle and Phillips were sitting on
the bed in Dingle’s bedroom when Sanders entered the residence and
then the bedroom uninvited. Sanders sat down on the bed. Some sort
of confrontation between Sanders and Phillips ensued. Phillips rose to
leave. As he was walking toward the door, someone cut Phillips on
the face and arm. He ran out of the residence and sought help from
a neighbor. Sanders asked Dingle to take him away from the resi-
dence. Phillips underwent surgery for life-threatening injuries as a
result of this incident. A protective search of the residence yielded
blood residue in the kitchen sink and a knife, which had been cleaned,
underneath the sink. Dingle stated the knife did not belong to her.
Sanders was found hiding in the bedroom closet. Sanders invoked his
right to remain silent until speaking with his attorney.

   On appeal, Sanders challenges the district court’s finding that Phil-
lips’s testimony was incredible. However, this Court does not weigh
the evidence or review the credibility of witnesses in resolving the

  *Sanders challenges only the revocation of supervised release. He does
not appeal the sentence imposed.
                       UNITED STATES v. SANDERS                        3
issue of substantial evidence. United States v. Saunders, 886 F.2d 56,
60 (4th Cir. 1989). Sanders further argues that testimony of Detective
Troy Allen Large ("Large"), which was deemed credible by the dis-
trict court, constituted unreliable hearsay. However, supervised
release revocation hearings are informal proceedings in which the
rules of evidence need not be strictly observed. See United States v.
Cates, 402 F.2d 473, 474 (4th Cir. 1968) (holding hearsay admissible
in probation revocation context). Thus, Large’s testimony was prop-
erly considered by the district court. To the extent that Sanders’s
argument that such testimony was unreliable constitutes an issue of
witness credibility, we do not consider it. Saunders, 886 F.2d at 60.

   We review a district court’s revocation of a term of supervised
release for abuse of discretion. United States v. Copley, 978 F.2d 829,
831 (4th Cir. 1992). In addition to the evidence summarized above,
there was testimony from Phillips that Sanders did not cut him
because Sanders was sitting on the bed at the time of the incident and
that he did not know who cut him. Phillips also testified, however,
that only he, Sanders, and Dingle were in the room when the incident
occurred. We conclude the facts considered in their entirety support
the district court’s conclusion by a preponderance of the evidence that
Sanders committed the assault and battery as alleged. Thus, the dis-
trict court did not err by revoking Sanders’s term of supervised
release.

   Lastly, Sanders argues that the district court erred by finding that
he committed a Grade A violation under 18 U.S.C. § 3583(b). We
find this argument meritless. A violation is classified as Grade A if
it is:

    (A) a federal, state, or local offense punishable by a term of
    imprisonment exceeding one year that (i) is a crime of vio-
    lence, (ii) is a controlled substance offense, or (iii) involves
    possession of a firearm or destructive device . . . ; or (B) any
    other federal, state, or local offense punishable by a term of
    imprisonment exceeding twenty years[.]

United States Sentencing Guidelines Manual § 7B1.1(a)(1) (2002).
Assault and battery with intent to kill is a state crime of violence pun-
ishable by a term of imprisonment exceeding one year. See S.C. Code
4                      UNITED STATES v. SANDERS
Ann. §§ 16-1-60, 16-3-320 (Law. Co-op. 1976). Thus, it is a Grade
A violation.

   Sanders argues that because he was not convicted of the offense,
he cannot be deemed to have committed a Grade A violation for revo-
cation of supervised release purposes. This is simply incorrect. A con-
viction requires proof beyond a reasonable doubt, while a violation of
the terms of supervised release must be found only by a preponder-
ance of the evidence. Moreover, Sanders argues that the evidence
does not support the finding of a Grade A violation. However, for the
reasons stated above, we disagree.

   In accordance with Anders, we have reviewed the entire record in
this case and have found no meritorious issues for appeal. We there-
fore affirm the district court’s judgment revoking Sanders’s term of
supervised release and sentencing him to fifty-seven months’ impris-
onment. This court requires that counsel inform his client, in writing,
of his right to petition the Supreme Court of the United States for fur-
ther review. If the client requests that a petition be filed, but counsel
believes that such a petition would be frivolous, then counsel may
move in this court for leave to withdraw from representation. Coun-
sel’s motion must state that a copy thereof was served on the client.

   We dispense with oral argument because the facts and legal conten-
tions are adequately presented in the materials before the court and
argument would not aid the decisional process.

                                                            AFFIRMED